DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8–10 and 13–19 are rejected under 35 U.S.C. 103 as being unpatentable over Hei et al., US 5,868,859 in view of Biesak, US 2012/0064507A1.
Regarding claim 1, Hei disclsoes a system 10 for washing fruits and vegetables (the “beet washing system”), while controlling the foam that is generated in the aqueous medium 24 (the “process water”) used for washing.  See Hei Fig. 1, col, 10, ll. 1–51.  The system 10 comprises sensors 20, 25 which measure the foaming characteristics of the aqueous medium 24.  Id.  The sensors 20, 25 send information regarding the foaming characteristics to a controller 21 (the “defoaming dosage controller”).  The controller 21 has a processor (the “signal processor”) which is configured to process the information and send a signal to a pump 23 (the “defoamer dosage pump”) to supply defoaming agent 22 into the aqueous medium 24, when the foaming characteristics are unsatisfactory.  Id.     

    PNG
    media_image1.png
    992
    1409
    media_image1.png
    Greyscale

Hei differs from claim 1 because the system 10 does not use a SONAR-based sensing device to determine the foaming characteristics in the aqueous medium 24.
However, Biesak discloses a system which uses a sonar meter 34 to determine the level of foam within a liquid medium contained a tank 20.  See Biesak Figs. 1, 2, [0034]. The sonar meter 34 is configured to sense an entrained air in an entrained air in the liquid, to determine a gas void fraction (the “Gas Volume Fraction”).  Id.  The sonar meter 34 sends a signal with the gas void fraction information a signal processor 14.  Id. at [0034], [0043].  The signal processor 14 uses this information to control the amount of defoamer added to the tank 20, to control the production of foam within the tank 20.  Id. at [0034].  The gas void fraction is directly related to the amount of foam within the tank 20.  Id. at [0034].  Therefore, the signal processor compares the measured gas void fraction, and compares it to a set point gas void fraction to determine the amount of defoamer to add to the tank 20 to control foam production.  

    PNG
    media_image2.png
    818
    1005
    media_image2.png
    Greyscale

The system disclosed in Biesak is beneficial because it allows for more precise control of foam production within the tank 20.  See Biesak [0034].  It would have been obvious to replace Hei’s foam detection system with Biesak’s sonar-based foam detection system, to improve precision.  It also would have been obvious to modify Hei in this manner, because it would merely represent substituting one known foam detection system for another, with a reasonable expectation of success.  See MPEP 2143(I)(B).  Hei uses sensors 20, 25 and controller 21 to detect the level of foam within an aqueous medium 24, with this information be used to control a pump 23 to supply an appropriate amount of defoaming agent to the aqueous medium 24, to reduce foam production.  See Hei Fig. 1, col, 10, ll. 1–51.  The system in Biesak performs this same function, because the sonar meter 34 detects the amount of foam produced in a liquid medium within a tank 20, and a processor 14 uses this information to control the amount of defoamer added to the tank to reduce foam levels.  See Biesak Fig. 2, [0034].  Therefore, because both systems operate in substantially the same way, a person of ordinary skill in the art would have had a reasonable expectation of success with the modification.
Note that a person of ordinary skill in the art would have understood that the gas void fraction described in Biesak is a gas volume fraction percentage.  If not, it would have been a simple, obvious calculation to convert the fraction into a percentage.  
Note also that Biesak does not explicitly disclose that the set point gas void fraction is an absence of foam.  But the set point gas void fraction is the threshold against which the measured gas void fraction is compared, to determine the amount of defoamer to add to the tank.  See Biesak [0034].  It would have been obvious for the set point gas void fraction to represent an absence of foam, when a user desired that the aqueous medium 24 in Hei contains no foam.
Claim 3 requires for the system of claim 1, the gas void fraction percentage is proportional to the foam generated in the process water used for washing beets.
Biesak teaches that the gas void fraction information is directly related to the amount of foam produced in the liquid within tank 20.  See Biesak [0034].
Claim 5 requires for the system of claim 1, the dosage of the defoamer provided to the process water is proportional to the amount of foam in the process water used for washing the beets.
Hei teaches this feature because the foam control agent is added to the aqueous medium 24 until foam control is achieved.  Hei col. 9, ll. 45–47.
Claim 8 requires for the system of claim 1, the beet washing system comprises a canal or channel configured to receive the process water and the beets, and a canal or channel antifoam dosing arrangement having a canal or channel SONAR based sensing device configured to sense the entrained air in the process water flowing in the canal or channel.  The system is configured to determine a canal or channel Gas Volume Fraction percentage (GVF%) and provide the signaling received by the signal processor to the defoamer dosage controller.
Hei’s system comprises a flume 11 (the canal or channel) configured to receive the aqueous medium 24 and the fruits or vegetables.  Hei Fig. 1, col. 10, ll. 9–17.  The system further comprises a pump 23 for dosing defoaming agent 22.  Id. at Fig. 1, col. 10, ll. 40–51.  The pump 23 can supply defoaming agent 22 to the flume 11 because the foam control agent 22 can be added to the aqueous medium at any point in the process stream.  Id. at col. 10, ll. 47–51.  
When Hei uses the sonar meter 34 of Biesak in place of sensors 20, 25, Hei’s system comprises a SONAR-based sensing device configured to sense entrained air in the aqueous medium, as explained in the rejection of claim 1 above.  The sonar meter 34  can be located in the flume 11 because Hei’s sensors 20, 25 can be located in the flume 11, in the tank 12, or in any line 17 or 18 carrying the aqueous medium in the process.  Hei col. 10, ll. 24–29.  The sonar meter 34 would determine the GVF% in the aqueous medium 24, for the reasons stated in the rejection of claim 1 above.  Hei’s controller 21 will use the information received from the sonar meter 34 to control the pump 23, in the same way that the controller 21 uses information received from sensors 20, 25 to dose defoaming agent to the aqueous medium 24.  Hei col. 10, ll. 24–51.
Claim 9 requires for the beet washing system of claim 8, the canal or channel antifoam dosing arrangement comprises a canal/channel defoamer dosage pump configured to receive the corresponding signaling and provide the dosage of the defoamer to the process water flowing in the canal or channel to regulate the amount of foam in the process water used for washing beets.
Hei’s system comprises a pump 23 configured to receive a signal from controller 21 to provide a dosage of defoaming agent 21 to the aqueous medium to control the amount of foam in the aqueous medium.  Hei col. 10, ll. 36–51.  The pump 23 can supply defoaming agent to the water flowing through the flume 11 because the foam control agent can be added to the aqueous medium at any point in the process stream.  Id. at col. 10, ll. 47–51.
Claim 10 requires for the system of claim 9, the canal or channel SONAR-based sensing device and the canal or channel defoamer dosage pump are configured on the canal or channel.
When Hei’s system uses Biesak’s sonar meter 34 in place of sensors 20, 25, this the sonar meter 34 could be located on the flume 11 because the sensors 20, 25 can be located in the flume 11, in the tank 12 or in any line 17 or 18 carrying aqueous medium in the process.  Hei Fig. 1, col. 10, ll. 24–28.  The pump 23 can also be configured on the flume 11 because the defoaming agent 22 can be added to the aqueous medium at any point in the process stream.  Id. at col. 10, ll. 47–51.
Claim 13 requires for the system of claim 1, the beet washing system comprises a clarifier having an inlet configured to receive the process water and mud, and an outlet configured to provide clarified process water.  The system further comprises a clarifier antifoam dosing arrangement having a clarifier inlet SONAR based sensing device configured to sense the entrained air in the process water flowing into the inlet of the clarifier, determine a clarifier inlet gas volume fraction percentage (GVF%) and provide the signaling received by the signal processor to the defoamer dosage controller.  
Note that the “mud” reference in claim 13 does not lack antecedent basis because the claim refers to “the process water” rather than “the mud.”
Hei’s system comprises a treatment tank 12 having an inlet 17 configured to receive the process water and debris (i.e., mud) from the flume 11, and an outlet 18 configured to provide treated aqueous medium.  Hei Fig. 1, col. 10, ll. 1–29.  The treatment tank 12 is a clarifier because heavier debris will be able to settle to the bottom of the tank 12.  The treatment tank 12 comprises sensors 20, 25 configured to sense the amount of foam in the aqueous medium.  Id. at Fig. 1, col. 10, ll. 24–40.  The sensors 20, 25 can be provided on the inlet 17 because the sensors 20, 25, can be provided on line 17.  Id. at col. 10, ll. 24–28.  Therefore, when Biesak’s sonar meter 34 is used in place of sensors 20, 25, the inlet 17 comprises a SONAR-based sensing device configured to sense the entrained air in the aqueous medium flowing through the inlet 17.  Biesak’s sonar meter 34 would measure the GVF% of the water flowing in the inlet 17 because the sonar meter 34 measures the gas void fraction in the liquid medium within tank 20.  See Biesak [0034].  The sonar meter 34 would provide a signal to Hei’s controller 21, in the same way as Hei’s sensor 20, 25.  Hei col. 10, ll. 10–51. 
Claim 14 requires for the system of claim 13, the clarifier inlet antifoam dosing arrangement comprises a clarifier inlet defoamer dosage pump configured to receive the corresponding signaling and provide the dosage of the defoamer to the process water flowing into the inlet of the clarifier to regulate the amount of foam in the process water used for washing beets.
Hei’s inlet 17 can comprise a pump 23 for providing defoaming agent 22 to the inlet 17 because the foam control agent can be added to the aqueous medium at any point in the process stream.  Hei col. 10, ll. 47–51.  The pump 23 receives a signal from controller 21 to provide a dosage of defoaming agent to the aqueous medium in inlet 17 to regulate the amount of foam in the aqueous medium.  Id. at col. 10, ll. 36–51.
Claim 15 requires for the system of claim 14, the clarifier inlet SONAR-based sensing device and the clarifier inlet defoamer dosage pump are configured on the inlet of the clarifier. 
Hei’s sensors 20, 25 (and therefore Biesak’s sonar meter 34) can be provided on the inlet 17 because the sensors 20, 25 can be located on the flume 11, tank 12 or in any line 17 or 18.  Hei Fig. 1, col. 10, ll. 24–28.  The pump 23 can be located on the inlet 17 because the foam control agent can be added to the aqueous medium at any point in the process stream.  Id. at col. 10, ll. 47–51.
Claim 16 requires for the system of claim 13, the system comprises a washing station configured to receive the process water and the beets flowing in a canal or channel, provide washed beet for further processing, and provide the process water and mud for further processing in the clarifier.  
Hei’s flume 11 is a washing station that receives the process water and fruits or vegetables flowing therein.  Hei Fig. 1, col. 10, ll. 11–28.  The flume 11 has a processing port 15 which provides the washed fruits or vegetables for further processing, after exiting the flume 11.  Id. at Fig. 1, col. 10, ll. 11–14.  The aqueous medium from the flume 11 is provided to tank 12 for further processing.  Id. at Fig. 1, col. 10, ll. 1–7.
Claim 17 requires for the system of claim 13, the system comprises a clarifier outlet antifoam dosing arrangement having a clarifier outlet SONAR-based sensing device configured to sense the entrained air in the clarified process water flowing from the outlet of the clarifier, determine a clarifier outlet gas volume fraction percentage (GVF%) and provide the signaling received by the signal processor in defoamer dosage controller.
Hei’s system comprises an outlet 18 (the “clarifier outlet”) for the treatment tank 12.  Hei Fig. 1, col. 10, ll. 24–28.  The outlet 18 can contain the sensors 20, 25 because the sensors can be located in the flume 11, tank 12 or in any line 17 or 18 carrying the aqueous medium.  Id.  Therefore, when Biesak’s sonar meter 34 is used in place of sensors 20, 25, the outlet 18 will contain this sonar meter 34.  The sonar meter 34 determines the GVF% of the water flowing in the outlet 18 it measures the gas void fraction in the liquid medium within tank 20.  Biesak [0034].  The sonar meter 34 would provide a signal to Hei’s controller 21, in the same way as Hei’s sensor 20, 25 provide a signal to the controller 21.  Hei col. 10, ll. 10–51.  
Claim 18 requires for the system of claim 17, the clarifier antifoam dosing arrangement comprises a clarifier outlet defoamer dosage pump configured to receive the corresponding signaling and provide the dosage of the defoamer to the clarified process water flowing from the outlet of the clarifier to regulate the amount of foam in the process water used for washing beets.
Hei’s outlet 18 can comprise a pump 23 for providing defoaming agent 22 to the outlet 18 because the foam control agent can be added to the aqueous medium at any point in the process stream.  Hei col. 10, ll. 47–51.  The pump 23 receives a signal from controller 21 to provide a dosage of defoaming agent to the aqueous medium in outlet 18 to regulate the amount of foam in the aqueous medium.  Id. at col. 10, ll. 36–51.
Claim 19 requires for the system of claim 13, the clarifier outlet SONAR-based sensing device and the clarifier outlet defoamer dosage pump are configured on the outlet of the clarifier. 
Hei’s sensors 20, 25 (and therefore Biesak’s sonar meter 34) can be provided on the outlet 18 because the sensors 20, 25 can be located on the flume 11, tank 12 or in any line 17 or 18.  Hei Fig. 1, col. 10, ll. 24–28.  The pump 23 can be located on the outlet 18 because the foam control agent can be added to the aqueous medium at any point in the process stream.  Id. at col. 10, ll. 47–51.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hei et al., US 5,868,859 in view of Biesak, US 2012/0064507A1 and in further view of Lewis, US 2006/0127551A1.
Claim 11 requires for the system of claim 8, the beet washing system comprises cannons configured to provide water for wetting the beets in the process water.  The system further comprises a beet silo configured to contain the beets for washing, receive the water from the cannons for wetting the beets, and provide the process water and beats to the canal or channel.  
Hei’s flume 11 has an entry port 14 which receives fruits or vegetables from “other flume systems.”  Hei Fig. 1, col. 10, ll. 11–14.  The “other flume systems” correspond to the “beet silo.”  
Hei differs from claim 11 because it does not explicitly disclose that the other flume system comprises cannons configured to provide water for wetting the beets. 
However, in the art of cleaning fruits and vegetables, Lewi’s discloses a wash tank 5 that uses an array of nozzles 25 (the “cannons”) configured to provide water to wash the fruits or vegetables.  Lewis Fig. 1, [0025], [0027].  The tank 5 is beneficial because the freshwater spray rinses residue from the fruits or vegetables.  Id. at [0030].  It would have been obvious to use Lewis’s tank 5 as Hei’s other flume system in order to provide this benefit.  

    PNG
    media_image3.png
    816
    782
    media_image3.png
    Greyscale


Claim 12 requires for the system of claim 11, the system comprises a washing station configured to receive the process water and beets flowing in the canal or channel, provide washed beet for further processing, and provide the process water for further processing.
Hei’s flume 11 is a washing station that receives the process water and fruits or vegetables flowing therein.  Hei Fig. 1, col. 10, ll. 11–28.  The flume 11 has a processing port 15 which provides the washed fruits or vegetables for further processing, after exiting the flume 11.  Id. at Fig. 1, col. 10, ll. 11–14.  The aqueous medium from the flume 11 is provided to tank 12 for further processing.  Id. at Fig. 1, col. 10, ll. 1–7.
Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejections from the Non-Final Rejection dated Apr. 07, 2022, in light of the amendments.
35 U.S.C. 103 Rejections
The Applicant first argues that the primary reference, Hei, fails to disclose a system that uses sonar to control a defoamer dosage pump.  See Applicant Rem. filed June 28, 2022 (“Applicant Rem.”) 11–14.  Rather, the Applicant acknowledges that the system in Hei utilizes thermal information for this purpose.  Id
The Examiner maintains that the claimed invention is unpatentable, because it would have been obvious to use Biesak’s sonar-based foam detection system in place of the thermal foam detection mechanism taught in Hei.
The Applicant further argues that it would not have been obvious to use Biesak’s sonar-based sensing mechanism to determine the foaming characteristics in Hei’s aqueous medium 24.  See Applicant Rem. filed June 28, 2022 (“Applicant Rem.”) 14.  Rather, the Applicant argues that Biesak is non-analogous art, because it relates to processing fluid in a lysine fermentation process, rather than in a beet washing system.  Id.  
The Examiner respectfully disagrees.  A reference is analogous art if (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem) or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not from the same field of endeavor as the claimed invention).  See MPEP 2141.01(a).  
Here, the field of endeavor is controlling foam in aqueous systems.  This is because the claimed invention describes a system used to control the amount of defoamer that is supplied to process water to regulate the amount of foam in the water.  Biesak is in this field of endeavor because its system is used to control the amount of defoamer that is added to water in a tank, to control foam in the water.  See Biesak [0003].  The fact that Biesak’s system is used in a fermentation process, while the claims describe a beet washing system, does not prevent Biesak from being in the same field of endeavor.  Rather, the background section of the Applicant’s disclosure describes several defoaming systems, used in ethanol production, for which the Applicant’s invention attempts to improve upon.  See Spec. filed Nov. 20, 2019 (“Spec.”) 1, 2.  
Additionally, the problem faced by the inventor is the need to automatically and economically control defoamer that is fed to a system.   This is because the disclosure says that its system uses an automated defoamer technique that reduces defoamer usage 35% to 40% compared to conventional processes.  See Spec. 2, 3.  Biesak is reasonably pertinent to this problem because its system has an automated defoamer control system designed to reduce the amount of defoamer required to control foam in liquid. See Biesak [0010].
Therefore, Biesak is analogous art, because it is in the same field of endeavor as the claimed invention, and is reasonably pertinent to the problem faced by the Applicant. 
The Applicant further argues that Biesak does not disclose anything about a defoamer controller that receives signaling about GVF% of entrained air in process water for washing beets that is sensed by a sonar-based sensing device, and provides control signaling to a defoamer dosage pump to control dosage of defoamer provided to process water to regulate the amount of foam for washing beets, based on a set point kept of GVF% determined to represent an absence of foam.  See Applicant Rem. 15.  
The Examiner respectfully disagrees.  Biesak’s sonar meter 34 determines the amount foam in liquid by sensing the entrained air in the liquid to determine a gas void fraction (GVF%).  See Biesak Figs. 1, 2, [0034].  This information is used to control the amount of defoamer added to tank 20.  Hei’s system uses thermal information to determine the amount of foam in an aqueous medium used for washing fruits and vegetables, to control the amount of defoamer added to the liquid.  See Hei col. 1, ll. 18–32, col. 2, ll. 54–65.  It would have been obvious to use Biesak’s sonar device in place of Hei’s thermal detection system, because this would involve simply swapping one known foam detection system for another, while Biesak’s sonar device has improved precision.   With this modification, Hei’s system would use the GVF% of entrained air in process water for washing fruits and vegetables to control defoamer that is added to the water.  It would have been obvious for the Hei’s the fruits and vegetables to contain beets, because beets are a vegetable that needs to be washed.
The Applicant additionally argues that it would not have been obvious to modify Hei in view of Biesak, because Hei’s system uses an infrared sensor to determine the amount of entrained air in fluid, while Biesak uses sonar to make this determination.  See Applicant Rem. 16.  Rather, the Applicant asserts that the whole thrust of Hei’s system is based on the recognition that different thermal properties of foam can be used to trigger the addition of a foaming agent into an aqueous medium that can generate foam to control foaming.  Id. at 17, 18.  As such, the Applicant asserts that the Hei/Biesak combination does not teach a beet washing system defoaming control using any GVF% of entrained air in a process water used for washing beets to control a dosage of defoamer provided to the process water to regulate the amount of foam in the process water used for washing beets, based on any set point kept of GVF% determined to represent an absence of foam, as claimed.  Id. at 18.   
The Examiner respectfully disagrees. The simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would produce predictable results.  See MPEP 2143(I)(B).  Here, substituting Biesak’s sonar meter for Hei’s infrared system would produce predictable results.  Both detection devices are used to determine the amount of foam in liquid to control a pump to supply defoamer to the liquid when necessary.  Hei’s system uses an infrared detector 20 to determine the amount of foam in water, with this information being used to operate a pump 23 to dose a defoaming agent to the water when the volume of foam is unacceptable.  See Hei Fig. 1, col. 8, ll. 7–10, col. 10, ll. 40–51.  Biesak uses a sonar meter 34 to determine the volume of foam in liquid, with this information being used to control the amount of defoamer added to the liquid.  See Biesak [0034].  The thrust of Hei is to automatically control the defoamer pump by measuring the amount of foam in the aqueous medium.  Therefore, using Biesak’s sonar-based mechanism in place of Hei’s infrared detector would have an obvious substitution at the time of filing, because Hei’s system would be able to perform this function using Bismarck’s sonar meter 34 in place of the infrared device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776